Citation Nr: 1236918	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-34 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from November 1974 to March 1975 and had active service from April 1978 to July 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2008, the Veteran testified at a personal hearing before a now retired Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In December 2008, January 2010, and December 2011 the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development. 

Following the completion of the requested development in the December 2011 remand, this claim was returned to the Board for further appellate action.  

In a September 2012 letter, the Board informed the Veteran that the VLJ who conducted the August 2008 hearing was no longer employed by the Board and gave him the option of appearing at another hearing before a VLJ.  In October 2012, the Veteran affirmed that he wanted to testify at another hearing before a different VLJ.  

Therefore, in order to comply with the Veteran's request, this appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As explained in the Introduction, in October 2012, upon learning the VLJ who previously conducted his hearing in August 2008 was no longer employed with the Board, the Veteran requested he be rescheduled for a video-conference hearing.  Consequently, he is entitled to this hearing before deciding his appeal.  38 C.F.R. 
§ 20.700(a)(2011).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.      

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


